—Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following Memorandum: Supreme Court erred in granting plaintiffs summary judgment on liability under the Used Car Lemon Law (see, General Business Law § 198-b). There is an issue of fact whether plaintiffs notified the dealer of the failure of a covered part within the specified warranty period (see, General Business Law § 198-b [b] [3]). (Appeal from Order of Supreme Court, Monroe County, Patlow, J.—Summary Judgment.) Present— Doerr, J. P., Boomer, Green, Pine and Davis, JJ.